Title: Charles K. Mallory to Thomas Jefferson, 24 August 1816
From: Mallory, Charles K.
To: Jefferson, Thomas


          
            Sir
            Collector’s Office Norfolk August 24th 1816
          
          A cask of Wine has arrived here for you in the ship Lothair Capt Stone from Marseilles, consigned to my care by the Commercial & Navy Agent of the United States at that place. I inclose you the Bill of lading therefor & will thank you to inform me in what way I shall send it to you. An estimate of the duty & charges shall be made out &
			 forwarded so soon as the Wine is landed. A Small package brought by the same vessel, addressed to you, is herewith transmitted.
          
            I have the honor to be with the highest respect your obt servt
            Chas K. Mallory
          
        